Title: From John Adams to Boston Patriot, 30 July 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, July 30, 1809.
				
				Though I thought I was negociating for peace, to better purpose in Holland than I could in France, yet as I could not be responsible for that, I was obliged to depart. The adventure of a journey, which, in the hands of Sterne, would make a sentimental romance, are of no importance here.On the 7th day of July, 1781, I wrote the following note to the Comte de Vergennes.Versailles, July 7, 1781, Hotel de Jouy.Sir,I have the honor to inform your excellency, that upon an intimation from you, signified to me by Mr. Berenger (secretary of legation) and afterwards by the Duke de la Vauguion, that the interests of the United States required me here, I arrived last night in Paris, and am come to-day to Versailles to pay my respects to your excellency, and receive your farther communications. As your excellency was in council when I had the honor to call at your office, and as it is very possible that some other day may be more agreeable, I have the honor to request you to appoint the time which will be most convenient for me to wait on you.I have the honor to be, with great respect, sir, your most obedient and most humble servant,John Adams.His Excellency the Comte De Vergennes.The foregoing letter I sent by my servant, who waited until the Comte descended from council, when he delivered it into his hand. He broke the seal, read the letter, and said, "he was very sorry he could not see Mr. Adams, but he was obliged to go into the country immediately after dinner, but that Mr. Adams seroit dans le Cas de voir Mr. De Raineval (i.e. Mr. Adams might see Mr. De Raineval) who lived at such a sign in such a street.After dinner, I called on Mr. De Raineval, who said, Monsieur de la Vauguion has informed you that there is a question of a pacification, under the mediation of the Emperor of Germany and the Empress of Russia, and that it was necessary that I should have some consultations, at leisure, with the Comte De Vergennes, that we might understand each other’s views—That he would see the Comte, to-morrow morning, and write me when he would meet me—That they had not changed their principles, nor their system—That the treaties were the foundation of all negociation.I said that I lodged at the Hotel De Valois, (Rue de Richlieu) where I did formerly; that I should be ready to wait on the Comte when it would be agreeable to him, and to confer with him upon every thing relative to any propositions which the English might have made. He said, ‘the English had not made any proposition; but it was necessary to consider certain points, and make certain preparatory arrangements, to know whether we were British subjects, or in what light we were to be considered,’ smiling. I said, I was not a British subject; that I had renounced that character many years ago, forever; and that I should rather be a fugitive in China or Malabar, than ever re-assume that character.On the 9th of July was brought to me, by one of the Comte de Vergennes’s ordinary commissaries, a billet, of which the following is a translation.Versailles, 9th July, 1781.I have the honor to inform you, sir, that M. the Count de Vergennes would desire to receive you, and that you will give him a pleasure if you will be so good as to come here on Wednesday next, at nine o’clock in the morning.Expecting the honor of seeing you, I have that of being, with a sincere attachment, sir, your most humble and most obedient servant,GERARD DE RAYNEVAL.Mr. Adams.My answer was returned by the same commissary.Paris, 9th July, 1781.Sir,I have this moment the honor of your billet, of this day’s date, and will do myself the honor to wait on his excellency the Comte De Vergennes, at his office, on Wednesday next, at nine of the clock in the morning, according to his desire. I have the honor to be, with much esteem, sir, your humble and obedient servant,John Adams.Mr. Rayneval.Accordingly, on Wednesday I went to Versailles, and met the Count at his office, with Mr. Rayneval, at nine o’clock. They communicated to me the following articles, proposed by the two Imperial Courts—That Spain had prepared her answer: that of France was near ready: did not know that England had yet answered.Articles to serve as a foundation of the Negociation for the re-establishment of Peace.Article I. There shall be a treaty between Great Britain and the American Colonies, concerning the re-establishment of peace in America; but without the intervention of any of the other belligerent parties, nor even that of the two Imperial Courts, at least unless their mediation should be formally demanded, and granted, upon this object.Art. II. This particular peace shall not, however, be signed, but conjointly and at the same time with that of the powers, whose interests shall have been treated by the mediating courts. The two peaces, by this means, although they may be treated separately, not being to be concluded, the one without the other, they shall take care constantly to inform the mediators, of the progress and the state of that which regards Great Britain and the colonies, to the end that the mediation may be in a situation to be able to regulate itself, in the prosecution of that which is confided to it, according to the state of the negociation relative to the Colonies; and the one and the other of the two pacifications which shall have been concluded, at the same time, although separately, shall be solemnly warranted by the mediating courts, and every other neutral power whose warranty the belligerent parties may judge proper to demand.Art. III. For rendering the pacific negociations independent of the events, always uncertain, of war, which might stop or at least interrupt the progress of them, there shall be a general armistice between all the parties, during the term of one year, to be computed from the —— day of the month of —— of the present year, or of —— years, to be computed from the —— of the month of —— of the year 1782, if it should happen that the general peace should not be established in the course of the first term. And during the continuance of one or the other of these two terms, all things shall remain in the state in which they shall be found to have been, on the day of the signature of the present preliminary articles.These articles were given me in French, and they graciously condescended to let me see the original communication from the two Imperial Courts as far and no farther than these three articles extended. All the rest was carefully covered up with a book. I desired to see and have a copy of the whole; but no, that could not be permitted.I returned to Paris, where I was alone. Congress had taken from me my bosom friend, my fellow traveller and fellow sufferer, in whose society I always found satisfaction, and in whose enlightened counsels, ample assistance and confidence, Mr. Dana, and sent him on a mission to Russia. My private secretary, Mr. Thaxter, I was obliged to leave in charge of my family and affairs in Holland. I had therefore every thing to write, translate and copy with my own hand. Having an opportunity to send a letter to Congress, I enclosed the foregoing articles in this letter.Paris, July 11, 1781.Sir,I have only time, by Major Jackson, to inform Congress, that upon information from the Comte De Vergennes, that questions concerning peace, under the mediation of the two Imperial Courts, were in agitation, that required my presence here, I undertook the journey, and arrived last Friday night, the sixth of the month, and have twice waited on the Comte De Vergennes, at Versailles, who this day communicated to me the enclosed propositions.These propositions are made to all the belligerent powers by the courts of Petersburg and Vienna, in consequence of some wild propositions made to them by the court of London, that they would undertake the office of mediators, upon condition, that the league, as they call it, between France and their rebel subjects in America, should be dissolved, and these left to make their terms with Great Britain, after having returned to their allegiance and obedience.France and Spain have prepared their answers to these propositions of the Empress and Emperor, and I am desired to give my answer to the articles enclosed. It is not in my power, at this time, to enclose to Congress my answer, because I have not made it, nor written it; but Congress must see that nothing can come of the manœuvre, at least for a long time. Thus much I may say, that I have no objection to the proposition of treating with the English separately, in the manner proposed, upon a peace with them, and a treaty of commerce, consistent with our engagements with France and Spain—but that the armistice never can be agreed to by me. The objections against it are as numerous as they are momentous and decisive. I may say farther, that as there is no judge upon earth of a sovereign power but the nation that composes it, I can never agree to the mediation of any powers however respectable, until they have acknowledged our sovereignty so far at least, as to admit a Minister Plenipotentiary from the United States as the representative of a free and independent power. After this we might discuss questions of peace or truce with Great Britain, without her acknowledging our sovereignty, but not before.I fancy, however, that Congress will be applied to, for their sentiments, and I shall be ever ready and happy to obey their instructions, because I have a full confidence that nothing will be decided by them but what will be consistent with their character and dignity.Peace will only be retarded by relaxations and concessions, whereas firmness, patience and perseverance will insure us a good and lasting one in the end.The English are obliged to keep up the talk of peace, to lull their enemies and sustain their credit. But I hope the people of American will not be deceived. Nothing will obtain them real peace but skillful and successful war. I have the honor to be, &c.John Adams.President of Congress.In some future letters I shall give you my answers to the French minister and the propositions of the Imperial courts.
				
					John Adams.
				
				